United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 26, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-10663
                          Summary Calendar



JAMES BYERS ESTES, JR.,

                                    Plaintiff-Appellant,

versus

BOWERS, Doctor; MARY BOYD, Nurse;
FLANNEGAN, Doctor; DALLAS COUNTY,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CV-1203-BD
                      --------------------

Before BARKSDALE, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     James Byers Estes, Jr., Texas prisoner # 1003415, appeals

the district court’s judgment granting the individual defendants’

motion for summary judgment on the basis of qualified immunity,

and dismissing his 42 U.S.C. § 1983 claim.   He does not challenge

the court’s sua sponte dismissal as frivolous of his claims

against Dallas County.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-10663
                                  -2-

     Estes argues that the district court erred in granting

the defendants’ motion for summary judgment because they were

deliberately indifferent to his serious medical needs, as

evidenced by the delay in treating a rib fracture he received

while housed at the Dallas County Jail.      He also argues that the

defendants provided inadequate medical care.

     Estes has not shown that he suffered “substantial harm”

as a result of the minor delays he experienced before obtaining

medical treatment.   See Mendoza v. Lynaugh, 989 F.2d 191, 195

(5th Cir. 1993).   Accordingly, he has not shown a violation of

his constitutional rights.    See Wilson v. Seiter, 501 U.S. 294,

297 (1991).   Estes’s claims concerning the quality of the

treatment he received are not cognizable under 42 U.S.C. § 1983.

See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Estes raises claims for mental duress and medical

malpractice for the first time on appeal.      This court will not

consider claims raised for the first time on appeal.       See Stewart

Glass & Mirror, Inc. v. U.S. Auto Glass Discount Ctrs., Inc.,

200 F.3d 307, 316-17 (5th Cir. 2000).       Accordingly, the judgment

of the district court is AFFIRMED.